DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 8, 11, 14-29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin (US 2005/0004597) in view of Gilson (US 2003/0009189) and Rhim (US 2015/0017638)

The Examiner notes that, as Applicant’s remarks indicate that conservation of laminar flow is a direct consequence of having rotational symmetry, the device of McGuckin and Gilson thus also conserves laminar flow by virtue of having rotational symmetry.


Regarding claim 3, McGuckin further discloses that the at least one through-aperture is substantially circular (figure 4)
Regarding claim 7, McGuckin further discloses that the support has a rotational symmetry about an axis (figure 4; see also figure 13, element 82).  
Regarding claim 8, McGuckin discloses that the support takes the form of a hollow cylinder with the means of filtration closing one end of the cylinder, as noted above; McGuckin does not disclose the cylinder truncating along a plane parallel to the axis of the cylinder. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have used a cylinder or a truncated cylinder for the support, since Applicant has not disclosed use of this particular shape as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the cylinder used by both McGuckin and the Applicant. Moreover, it appears that using a cylinder or a 
Regarding claim 11, McGuckin‘s at least one device for capture is inherently made of a biocompatible material or covered with a biocompatible material because it is designed for use in vivo.  
Regarding claim 14, McGuckin further discloses that the means of introduction of the at least one device into the blood circulation comprises a strip (elements 10, 12, 14; paragraph [0045]; strip: a long, narrow piece of material - https://www.merriam-webster.com/dictionary/strip).
Regarding claim 15, McGuckin further discloses that the strip comprises a metallic alloy (paragraph [0045]).
Regarding claim 16, McGuckin further discloses that wherein the means of introduction comprises a first means of protection of the means of filtration intended to avoid detachment of the means of filtration (element 72, 74; paragraph [0054]).
Regarding claim 17, McGuckin further discloses that the first means of protection comprises at least one stud attached onto the means of introduction (figure 3, 13; stud: a small piece of metal that sticks up from the surface of something - https://www.macmillandictionary.com/dictionary/american/stud_1#stud_4).

Regarding claim 19, McGuckin further discloses that the first means of protection is formed by an end piece attached to the extremity of the means of introduction (figure 13).  
Regarding claim 20, McGuckin further discloses that the end piece comprises at least one arch (figure 13, it is curved/arched).  
Regarding claim 21, McGuckin further discloses that the first means of protection is formed by at least one longitudinal arch which is contained by the means of introduction in the vicinity of its extremity (figure 13).  
Regarding claim 22, McGuckin‘s devices outermost layers are inherently biocompatible in order to function in vivo.
Regarding claim 24, McGuckin further discloses a means of gripping so as to render the device for sampling suitable for use in a catheter (paragraph [0045])  
Regarding claim 25, McGuckin further discloses a set for sampling of cellular biomarkers comprising a catheter and a device for sampling according to claim 13, the device for sampling being inserted into the catheter (paragraph [0045]).  
Regarding claims 26-29, the device can be used for any desired diagnostic or therapeutic purpose, such as cancer, as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, as modified and applied above, and further in view of Tai (US 2011/0111412).
Regarding claim 2, McGuckin discloses that the through-apertures can be of any appropriate size to capture a material of interest (paragraph [0045]) but does not explicitly recite that the at least one through-aperture has at least one transverse dimension lying between 1 µm and 100 µm; Rhim calls for selecting an appropriate filter for capturing tumor cells but does not specify sizing. Tai teaches a filter used to capture tumor cells found in blood, where the filter contains through-apertures having at least one transverse dimension of between 1 and 100 µm (paragraphs [0035]-[0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McGuckin, as modified, with the through-apertures having at least one transverse dimension of between 1 and 100 µm, as taught by Tai, because the device of McGuckin as modified by Gilson and Rhim is configured to capture tumor cells in blood and Tai teaches that this is an appropriate sizing configuration when seeking to capture tumor cells in blood.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, as modified and applied above, and further in view of Weber (US 2005/0260355).
. 

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, as modified and applied above, and further in view of Kellett (US 2004/0199201).
Kellett teaches a similar device for the capture of biomarkers (abstract), wherein the device for capture is functionalized by means of an anti-thrombotic compound (paragraph [0065]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of McGuckin functionalized by means of an anti-thrombotic compound, as taught by Kellett, in order to prevent clots forming downstream of the device.

Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, as modified and applied above, and further in view of Macoviak (US 2002/0161394).
Regarding claim 30, McGuckin’s first means of protection is formed by an end piece attached to the extremity of the means of introduction (figures 3, 13). Macoviak teaches a filtering device with a longitudinally arched means of protection intended to protect a blood vessel into which the device for sampling is brought to be introduced (elements 370; figures 31, .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant presents arguments directed only to Hoon; as Hoon is no longer applied against any claim, Applicant’s remarks are moot and the claims remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0296738 to Swain and US 2014/0193833 to Srivastava, which also disclose using filtration to capture biomarkers of interest in a biological fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791